DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tsai (US 2007/0096767).
With respect to claim 1, Tsai teaches a method of displaying an image on a displayable region of a display device, the method comprising:
providing an image to the display device (Tsai Para. [0026]; Fig. 1);
setting an image region of the displayable region to be in an emission state and to be smaller than the displayable region , the image region corresponding to the image (Tsai: Fig. 1, image A set as the displayable region smaller than the display area 102);
setting a remaining region of the displayable region to be in a non-emission state, the remaining region excluding the image region of the displayable region (Tsai: Fig. 1, pixels 104 outside of image A); and
shifting the image region while maintaining a size of the image region and a size of the remaining region (Tsai: Para. [0028]),
wherein the shifting the image region further comprises scaling internal regions of the image region (Tsai: Para. [0030]).

With respect to claim 2, Tsai teaches the method of claim 1, wherein the scaling the internal regions of the image region comprises:
reducing a first region of the image region;
enlarging a second region of the image region; and
maintaining a size of a third region of the image region (Tsai: Figs. 3A-B and 4A-D, Paras. [0030] – [0034]).

With respect to claim 3, Tsai teaches the method of claim 2, wherein the shifting the image region further comprises secondarily scaling the internal regions of the image region (Tsai: Figs. 4A-D, Paras. [0030] – [0034]).

With respect to claim 4, Tsai teaches the method of claim 3, wherein the secondarily scaling the internal regions of the image region comprises:
reducing a fourth region of the image region;
enlarging a fifth region of the image region; and
maintaining a size of a sixth region of the image region (Tsai: Figs. 4B and 4D, Paras. [0030] – [0034]).

With respect to claim 5, Tsai teaches the method of claim 4, wherein the first region, the third region, and the second region are arranged along a first axis (Tsai: Figs 4A-D, horizontal shifts of the image A), and
wherein the fourth region, the sixth region, and the fifth region are arranged along a second axis orthogonal to the first axis (Tsai: Figs. 4A-D, vertical shifts of the image A).

With respect to claim 6, Tsai teaches the method of claim 2, wherein the first region and the second region are at opposite sides of the third region (Tsai: Figs 4A-D, area to left and right of the image A).

With respect to claim 7, Tsai teaches the method of claim 6, wherein the first region and the second region are separated from each other by the third region (Tsai: Figs 4A-D, area to left and right of image A).

With respect to claim 8, Tsai teaches the method of claim 2, wherein the third region is surrounded by the first region and the second region (Tsai: Figs 4A-D).

With respect to claim 9, Tsai teaches the method of claim 8, wherein the first region and the second region contact each other (Tsai: Figs 4A-D).

With respect to claim 10, Tsai teaches the method of claim 1, wherein the shifting the image region is performed based on a frame number of the image (Tsai: Para. [0028], the period for the image A on the display area 102 to shift a first distance T1 along the first direction F1 can be selected according to a user's requirement, and the period is, for example, between 1 second and 255 seconds).

With respect to claim 11, Tsai teaches the method of claim 1, wherein the scaling the internal regions of the image region is performed based on a frame number of the image (Tsai: Para. [0030], the parameters of the distance and period of the image movement can be selected as needed, as long as the image on the display area shifts in more than two directions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN EARLES/Primary Examiner, Art Unit 2625